NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



DAVID B. HOWE,                           )
                                         )
              Appellant,                 )
                                         )
v.                                       )           Case No. 2D19-592
                                         )
U.S. BANK NATIONAL ASSOCIATION, as )
Trustee for SG Mortgage Securities Trust )
2006-FRE2, Asset Backed Certificates,    )
Series 2006-FRE2; GARY W. NASH, as       )
Trustee of the Remar Trust 207017601;    )
and UNITED STATES OF AMERICA             )
INTERNAL REVENUE SERVICE,                )
                                         )
              Appellees.                 )
___________________________________)

Opinion filed December 6, 2019.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little, Senior
Judge.

David B. Howe, pro se.

Shannon Troutman of Albertelli Law,
Tampa, for Appellee U.S. Bank National
Association.

No appearance for remaining Appellees.



PER CURIAM.

             Affirmed.
SILBERMAN, BADALAMENTI, and ATKINSON, JJ., Concur.




                                  -2-